United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Nashua, NH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1181
Issued: September 17, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 17, 2013 appellant filed a timely appeal from a March 27, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP) concerning an overpayment of
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $23,080.25 for the period May 24 through December 15, 2012; and (2) whether
appellant was at fault in the creation of the overpayment.
FACTUAL HISTORY
On January 8, 2012 appellant, then a 57-year-old mail handler, filed an occupational
disease claim alleging that she injured her right shoulder at work. OWCP accepted her claim for
partial thickness tear of the right supraspinatus and partial thickness tear of the right
1

5 U.S.C. § 8101 et seq.

infraspinatus. Appellant stopped work on December 22, 2011, returned to full-time limited duty
on February 23, 2012 and stopped work again on May 24, 2012 when she underwent authorized
right shoulder surgery. She received appropriate compensation benefits.
In a July 19, 2012 notice of separation, the employing establishment indicated that
appellant retired due to disability effective May 21, 2012. On July 29, 2012 appellant filed a
claim for compensation, Form CA-7, for the period July 14 to 27, 2012. The employing
establishment indicated that appellant was in a leave without pay status during the claimed
period. It also advised that appellant elected disability retirement and took a terminal leave
payment for 52.3 hours plus 8 hours of holiday pay. In July 27 and 30, 2012 supplemental rolls
payment records, covering the periods June 30 to July 28, 2012 and July 29 to August 25, 2012,
OWCP indicated that it would place appellant on the periodic compensation rolls as she had not
returned to work.
In an October 12, 2012 CA-1032 form, appellant noted that she last worked for the
employing establishment on May 21, 2012. Regarding whether she received any other federal
benefits or payments, she circled “yes” and “no” regarding whether she had received a disability
retirement check. Next to this, she noted an “automatic deposit of one check sent but was going
to take back out of my account due to workers’ comp.”
On October 30, 2012 OWCP notified appellant that she was placed on the periodic rolls
effective July 14, 2012.2 Regarding retirement benefits, appellant was notified that she must
report to OWCP any retirement income she receives from any federal agency. She was advised
that this was because a person who receives compensation benefits under FECA is not permitted
to receive benefits under the Civil Service Retirement System (CSRS) or the Federal Employees
Retirement System (FERS).
In a November 1, 2012 telephone memorandum, OWCP noted leaving a message for
appellant to advise her that she could not collect disability retirement and compensation for wage
loss at the same time and that the employing establishment “could not make her sign up for
disability.” In a November 16, 2012 telephone memorandum, OWCP noted that appellant called
to remind OWCP to send her a benefit election letter.
In a letter dated November 20, 2012, OWCP advised appellant that her weekly
compensation rate was $802.15 and her gross monthly compensation was $3,475.98. It noted
that she was receiving or may be entitled to receive benefits provided by the Office of Personnel
Management (OPM) under CSRS or FERS. OWCP indicated that Social Security Act (SSA)
benefits had restrictions which included that FECA benefits would be reduced by SSA benefits
paid on the basis of age and attributable to her federal service.3 It asked that appellant elect
which benefits she desired.

2

OWCP payment records indicate that appellant received wage-loss compensation on the supplemental rolls from
May 24 through July 28, 2012 and that she received wage-loss compensation on the periodic rolls from July 29
through December 15, 2012.
3

A wage-earning capacity Form 816 was attached, which indicated that appellant’s pay rate when her disability
began was $1,069.53 and it was also her current weekly pay rate for her job and step when injured. OWCP
calculated her four-week compensation amount to be $3,2098.59.

2

On November 29, 2012 appellant completed an election form in which she elected to
receive CSRS or FERS benefits, effective November 20, 2012, in preference to any benefits to
which she was entitled under FECA.
In a December 21, 2012 compensation termination sheet, OWCP noted that from
November 20 to December 15, 2012, appellant received $2,895.68 in compensation. It indicated
that this amount was an overpayment as appellant had elected OPM benefits.
On February 6, 2013 OWCP notified appellant of its preliminary determination that she
received an overpayment of compensation in the amount of $23,080.25 for the period May 24
through December 15, 2012. It explained that their records indicated that she had retired and
began collecting OPM benefits effective May 21, 2012, but also collected workers’
compensation benefits through OWCP from May 24 through December 15, 2012. OWCP
informed appellant that it appeared that she was at fault in the creation of the overpayment,
because she accepted a payment that she knew or reasonably should have known was incorrect.
In an attached memorandum to file, it indicated that appellant received compensation in the
amount of $23,080.25 for the period May 24 through December 15, 2012. OWCP indicated that
this was the amount paid and the amount of the overpayment. It informed appellant that she had
30 days to request a telephone conference, a final decision based on the written evidence or a
prerecoupment hearing on the issues of fault and a possible waiver.
On February 9, 2013 appellant requested a telephone conference on the issues of fault
and possible waiver of the overpayment. She explained that she wished to contest the
overpayment as she disagreed that an overpayment occurred. In a letter dated February 10, 2013,
appellant responded to the proposed notice of overpayment in the amount of $23,080.25. She
denied that she had retired collecting OPM benefits since May 21, 2012. Appellant explained
that she opted for OWCP benefits in lieu of OPM payments when she had her injury. She
advised that OPM provided her with a direct deposit payment of $3,586.60 into her account for
the period May 22 through July 30, 2012; however, it was made in error. Appellant explained
that she promptly notified OPM of the mistake and she was informed that the payment would be
retracted from her account.4 She indicated that the funds were still in her account waiting to be
retracted. Appellant advised that every time she contacted OPM, she spoke to someone different
and she was advised that it was in the process of being retracted. She also confirmed that this
payment was the only payment she had ever received from OPM. Appellant indicated that in
December OWCP submitted paperwork to OPM, indicating that she was going to start collecting
from OPM in lieu of OWCP. She explained that she had not knowingly misled OWCP in any
way and had followed instructions that she was given by both agencies. Appellant indicated that
she was caught in the middle of paperwork that was being processed. She provided a copy of the
check.
In letters dated February 14, 2013, addressed to appellant and OPM, OWCP noted that
appellant had elected to receive benefits provided by CSRS effective November 20, 2012. It
requested that she forward a check in the amount of $2,895.68 as reimbursement for
compensation paid from November 20 through December 15, 2012.

4

Appellant explained that she was initially advised to provide a cashier’s check and then told to redeposit the
check.

3

In a February 14, 2013 telephone memorandum, OWCP noted that appellant was
contacted regarding her election, which was effective November 20, 2012. It indicated that she
was advised that “she still got paid from us through December 15, 2012 and I notified OPM that
they needed to reimburse us $2,895.68.” Appellant was advised that the overpayment finding of
$23,080.25 “was an error.” OWCP noted that she was advised that she would receive another
letter regarding the amount that she was overpaid.
On February 15, 2013 OWCP received appellant’s overpayment questionnaire.
Appellant submitted supporting financial information reflecting monthly expenses of $3,651.00
and total monthly income of $5,387.00.
In a March 27, 2013 telephone memorandum, OWCP noted contacting an OPM
representative who “confirmed claimant has been receiving retirement benefits since
May 22, 2012.”
By decision dated March 27, 2013, OWCP finalized its determination that appellant
received an overpayment of compensation in the amount of $23,080.25 for the period May 24
through December 15, 2012, based on her receipt of compensation for disability after her return
to work. It further found that she was at fault in the creation of the overpayment, as she accepted
a payment which she knew or reasonably should have known was incorrect.5
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.6 Section 8129(a) of FECA provides, in pertinent part, that when “an overpayment has been
made to an individual under this subchapter because of an error of fact or law, adjustment shall
be made under regulations prescribed by the Secretary of Labor by decreasing later payments to
which an individual is entitled.”7
Section 8116(d)(2) of FECA8 provides for limitations on the right to receive
compensation benefits. This section of FECA provides that, while an employee is receiving
compensation, he may not receive salary, pay or remuneration of any type from the United
States, except for services actually performed or for certain payments related to service in the
armed forces, including benefits administered by the Department of Veterans Affairs unless such
benefits are payable for the same injury or the same death being compensated for under FECA.9
The implementing regulations provide that a beneficiary may not receive wage-loss

5

OWCP noted that it confirmed with OPM, in a memorandum of telephone call on that same date, that appellant
received benefits since May 22, 2012.
6

5 U.S.C. § 8102.

7

Id. at § 8129(a).

8

Id. at § 8116(d)(2).

9

Id. at § 8116(a).

4

compensation concurrently with a federal retirement or survivor annuity.10 The beneficiary must
elect the benefit that he or she wishes to receive.11
ANALYSIS -- ISSUE 1
OWCP found that appellant had received an overpayment in the amount of $23,080.25
for the period May 24 through December 15, 2012 because she received wage-loss compensation
from OWCP and OPM benefits for the same period. It advised her that she retired and began
collecting benefits effective May 21, 2012 and collected benefits through OWCP from May 24
through December 15, 2012. OWCP indicated that appellant was at fault because she accepted a
payment which she know or reasonably should have known was incorrect.
The Board finds that there is insufficient evidence to support that appellant received a
$23,080.25 overpayment of compensation from May 24 through December 15, 2012. Although
appellant retired from the employing establishment due to disability effective May 21, 2012,
there is no evidence in the record that she elected to receive OPM or other federal benefits at that
time. The record indicates that appellant did not elect to receive OPM benefits until
November 20, 2012. While appellant acknowledges receiving an OPM direct deposit payment
of $3,586.60 covering May 22 through July 30, 2012, she characterizes this as an error and
indicated that she was working with OPM to return this payment. The record also contains a
March 27, 2013 telephone memorandum in which OWCP noted contacting an OPM
representative and confirming that appellant had received retirement benefits since
May 22, 2012. However, there is no other evidence from OPM documenting receipt of payments
beyond the one payment acknowledged by appellant. Furthermore, OWCP, in a February 14,
2013 telephone memorandum, characterized the $23,080.25 overpayment finding as “an error.”
As appellant did not elect disability retirement benefits until November 20, 2012, OWCP
has not met its burden of proof to waive an overpayment in the amount of $23,080.25 for the
period May 24 through December 15, 2012.12 OWCP has not otherwise provided sufficient
documentation to show the extent of appellant’s receipt of disability retirement benefits while
she was also in receipt of wage-loss compensation. This does not mean that appellant did not
receive any overpayment of compensation, only that the period of and the amount of the
overpayment found by OWCP are not established by the evidence in the record.13
10

20 C.F.R. § 10.421(a).

11

Id.

12

See Kenneth E. Neidiger, Docket No. 92-1692 (issued November 4, 1993) (OWCP found the claimant had
elected OPM benefits effective February 1 to June 3, 1990, causing an overpayment, but the Board reversed where
the evidence did not establish that appellant selected OPM benefits during that period).
13

As noted, infra, the record indicates that, from November 20 to December 15, 2012, appellant received
$2,895.68 in net compensation after she elected retirement benefits. Also as noted, infra, the employing
establishment indicated that it made a “terminal leave payment for 52.3 hours plus eight hours of holiday pay” to
appellant. However, the employer did not submit any further evidence documenting this payment or confirming that
it covered a period for which appellant also received wage-loss compensation. OWCP regulations provide that an
employee may not received compensation for total disability concurrent with severance or separation pay and FECA
provides that an employee may not receive wage-loss compensation until the use of the annual and sick leave ends.
20 C.F.R. § 10.421(c); 5 U.S.C. § 8118(c).

5

The Board finds that OWCP has not established that appellant received retirement
benefits for the same period she received wage-loss compensation from OWCP. For these
reasons, the evidence of record is not sufficient to establish that appellant received an
overpayment of compensation in the amount of $23,080.25.14
CONCLUSION
The Board finds that OWCP improperly determined that appellant received an
overpayment of compensation in the amount of $23,080.25 for the period May 24 through
December 15, 2012.
ORDER
IT IS HEREBY ORDERED THAT the March 27, 2013 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: September 17, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

Given the Board’s finding that OWCP did not establish the existence of an overpayment, it is not necessary to
consider the second issue of the present case.

6

